Mr. Justice Audrey
delivered the opinion of the court.
The appellant bases Ms petition for a writ of habeas corpus and this appeal on the plea that he is unlawfully imprisoned because lie was convicted and sentenced under an indictment found in the District Court of Areciho by a grand jury, which has no legal existence in onr insular courts.
This last statement is true according to the case of People v. Tapia, 245 U. S. 639; nevertheless, as that indictment is also signed by the district attorney and meets the esisential requirements of all informations, the fact that it contains additional formalities not prescribed, by our laws does not invalidate it and consequently void the trial and judgment, nor render the imprisonment imposed upon the appellant thereunder unlawful. In the case of People v. Fuentes, decided April 2, 1918, in which we affirmed the judgment of conviction, the information was the same as in this case.
It is true that the district attorney did not swear to the indictment found against the appellant (sec. 72 of the Code of Criminal Procedure), hut failure to object to this defect *662at the proper time in the court a quo is understood to be a waiver of it and does not void the trial because it does not tend to piejudice the rights of the accused. People v. Aponte et al., 9 P. R. R. 345; People v. Rodríguez, 12 P. R. R. 176; People v. Ayala, 13 P. R. R. 195; People v. Ayala, 15 P. R. R. 744.
The appeal should be

Dismissed.

Chief Justice Hernández and Justice del Toro concurred.
Justices Wolf and Hutchison took no part in this decision.